DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Specifically, claims 12-22 speak to the detection of the presence of a humidification agent and further provide structure by which the delivery of power to the heating element of the apparatus is controlled in response to the detection of the presence of the humidification agent.  However, the claims do not specify either the location of the detection of the presence of the humidification agent within the apparatus, or which component(s) of the apparatus are determined to be in contact with the detected humidification agent.  The specification, for example, paragraph [0005], makes it clear that detection of the presence of a humidification agent, such as water, in contact with electrical connections for powering the heater, or electrical contacts within the base unit, which form part of the circuitry for powering the heating element, is an essential function of the invention.  As currently recited, newly added claims 12-22 fail to include where within the device, or in contact with which elements within the device, the presence of the humidification agent, is detected.  The claims, therefore, fail to comply with the written description requirement of 35 U.S.C. 112(a).  This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-22 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Specifically, applicant fails to define where and in contact with which elements of the invention, the presence of the humidification agent is detected.  The lack of a definitive statement as to where in the apparatus, or in contact with which elements thereof, the humidification agent is detected is akin to the omission of an essential element of the invention from the claims.
In claim 23, line 10, the phrase, “one or more processor in communications” does not make sense.
Allowable Subject Matter
Claims 23-31 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the humidification system including a tub configured to hold a humidification agent and the tub having an inlet and outlet configured to allow gas to move to and from the tub, with a heating element configured to be in thermal communication with the tub when the tub is removably positioned on the heating element, and a control system configured to control power to the heating element in the presence of the humidification agent being detected on or about the heating element, the control system including the processors, sensors, and electrical hardware circuit as recited by the last two paragraphs of claim 23.
Dependent claims 24-31 would be allowable based upon their dependency on an allowable independent claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.B/9-27-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776